Case 3:20-cv-07789-FLW-LHG Document 1-1 Filed 06/25/20 Page 1 of 8 PageID: 5




                  Exhibit A
 Case 3:20-cv-07789-FLW-LHG Document 1-1 Filed 06/25/20 Page 2 of 8 PageID: 6



                                                         SUM MONS

Attomey(s)    Judith G. Amorski. Esquire
                                                                                   Superior Court of
Office Address 10 West Main Street 2nd Fl.
Town, State, Zip Code Freehold New Jersey 07728                                       New Jersey
                                                                                   -'O_c_ea_n____ County
Telephone Number _7 3_2_-6.:...;8:..;;.3_-1_2_2_7- - -- - -- - -                   -LAW
                                                                                      - - - - - Division
Attomey(s) for Plaintiff Judith G. Amorski. Esq.                            Docket No:    ocn-1-000656-20


M ichael Raccuia
          Plaintiff(s)
                                                                                     CIVIL ACTION
    vs.                                                                                SUMMONS
JONES LANG LASALLE


          Defendant(s)

From The State of New Jerse) To The Defendant(s) Named Above:

      The plaintitT, named above, has liled a lawsuit against you in the Superior Court of New Jersey. T he complaint attached
to this summons states the basis to r this lawsuit. If you dispute this complaint, you or your attorney must file a written
answer or motion and proof of service with the deputy clerk of the Superior Co urt in the county listed above within 35 days
from the date you recei ved this summons. not counting the date you received it. (A directory of the addresses of each deputy
c lerk of the Superior Court is available in the Civil Divisio n Management O ffice in the county listed above and online at
http: //www.njcourts.gO\ / forms!l 0153 deptvclerkla\.\TeCpdf.) If the complaint is one in foreclosure. then you must file your
written answer or motion and proof of service with the Clerk of the Superior Court, Hughes Justice Complex.
P.O. Box 97 1. Trenton, J 08625-0971. A filing fcc pa)able to the Treasurer, State ofNew Jersey and a completed Case
Information Statement (available from the deputy clerk of th e Superior Court) must accompany your answer or motion when
it is filed. You must also send a copy of your answer or motion to plaintiff's attorney whose name and address appear above.
or to plaintiff: if no attorney is named above. A telephone call will not protect your rights; you must file and serve a written
answer or motion (with fee of $175.00 and completed Case Information Statement) if you want the court to hear your
dctensc.

     If you do not Jile and serve a written a nswer or motion within 35 days, the court may enter a judgme nt against you for
the relief plaintiff demands, plus interest and costs of suit. I fj udgrnent is entered against you, the Sheriff may seize your
money, wages or property to pay all or part of the j udgmcnl.

     If you cannot afford an attorney. you may call the Legal erviccs oflice in the county where you live or the Legal
 ervices of New Jersey Statewide llotline at 1-888-LSN J- LA W ( 1-888-576-5529). If you do not have an attorney and are
not eligible for free legal assistance. you may obtain a referral to an attorney by caiJing one of the Law) er Referral Services.
A directory with contact information for local Legal Services Oflices and Lawv. Referral Services is available in the Civil
Division Management Office in the county listed above and online at
http://www.njcourts.go\ / forms/ l 0153 deptyclerkla~Tcf.odf.




DATED:       05/ 2 1/2020

Name of Defendant to Be Served: ~~~~~~~~~-------------------------------------
                                JO
Address of Defendant        to Be Served:   ZOO East Randolph S1 Chicago Ill. 60601




Revised 11117/2014. CN 10792-English (Appendix XU-A)
     OCN-L-000656-20 03/05/2020
Case 3:20-cv-07789-FLW-LHG      3:08:32 PM
                              Document   1-1PgFiled   Trans 10: LCV2020464589
                                               1 of 106/25/20    Page 3 of 8 PageID: 7




                        Civil Case Information Statement
Case Details: OCEAN I Civil Part Docket# L-000656-20

                                                                Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES
Case Caption: RACCUIA MICHAEL VS JONES LANG
                                                                Document Type: Complaint with Jury Demand
LASALLE
Case Initiation Date: 03/05/2020                                Jury Demand: YES -12 JURORS
                                                                Is this a professional malpractice case? NO
Attorney Name: JUDITH GAIL AMORSKI
Firm Name: JUDITH G. AMORSKI, LLC                                Related cases pending: NO

Address: 10 WEST MAIN STREET                                     If yes, list docket numbers:

FREEHOLD TWP NJ 07728                                            Do you anticipate adding any parties (arising out of same

Phone:7326831227                                                 transaction or occurrence)? NO

Name of Party: PLAINTIFF : Raccuia, Michael                      Are sexual abuse claims alleged? NO

Name of Defendant's Primary Insurance Company
(if known): Unknown



       THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISnCS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




 Do parties have a current, past, or recurrent relationship? YES

 If yes, is that relationship: Employer/Employee
 Does the statute governing this case provide for payment of fees by the losing party? YES

 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition:



 Do you or your client need any disability accommodations? NO
        If yes, please identify the requested accommodation:



 Will an interpreter be needed? NO
          If yes, for what language:


 Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




 I certify that confidential personal identifiers have been redacted from documents now submitted to the
 court, and Will be redacted from all documents submitted in the future in accordance with Rule 1 :38-?(b)

 03/05/2020                                                                                     /s/ JUDITH GAIL AMORSKI
 Dated                                                                                                            Signed
Case 3:20-cv-07789-FLW-LHG      Document 1-1 Filed 06/25/20 Page 4 of 8 PageID: 8
       OCN-L-000656-20 05/21 /2020 515:31 PM Pg 1 of 5 Trans ID LCV2020924148




  THE LAW OFFICE OF JUDITH     G. AMORSKI,     ESQUIRE
  I0 West Main Street, Second Floor
  Freehold, New Jersey 07728
  Phone: 732-683-1227 Fax: 732-683- 1320
  Attorney for P laintiff
  Attorney # 0093 12004

   M ICHAEL RACCUIA                             SUPERIOR COURT OF NEW JERSEY
                                                 LAW DIV ISION
       PLAINTIFF                                OCEAN COUNTY


              v.
                                                  AMENDED COMPLAINT
 JONES LANG LASALLE
       DEFENDANT



       The Plaintiff, by way of Complaint alleges the following:

                                           FIRST COUNT

          I. On or about February Ist, 20 19, Plaintiff began working for Jones Lang LaSalle,

             hereafter referred to as JLL via a transfer of the contract from Cushman &

             Wakefield to JLL. Cushman & Wakefield had the account for 18 years, and

             during that time, Plaintiff performed his job perfectly, obtaining continuous

             raises, promotions, and exemplary reviews.

          2. Prior to working for Cushman & Wakefield, he worked for Prudential for 18

             years, which later hired Cushman & Wakefield to perform the services and hired

             Plaintiff a long with others to complete the job.

          3. The Plaintiff had to re interview for a position w ith JLL and received an offer.

             JLL represented that they wanted P laintiff to remain so he could train others from

             JLL, work with new JL L management coming into the account during the
Case 3:20-cv-07789-FLW-LHG Document 1-1 Filed 06/25/20 Page 5 of 8 PageID: 9
     OCN-L-000656-20 05/21 /2020 5·15:31 PM Pg 2 of 5 Trans 10: LCV2020924148




                   ··      · d and continue to meet the needs of the client, and perform his
              transitiOn peno ,

               duties in a managerial position.

             . At the same time, Cushman & Wakefield, through a series of negotiations with
         4
               the client, offered severance packages of 2-3 weeks for each year of employment

               to several e mployees that JLL was not opting to hire. A ll of these employees

               were over SO years old.

         s.    JLL represented that they wanted Plaintiff to remain, and therefore, he was not

               offered a severance package.

         6. Plaintiff began training employees for JLL, working with JLL management, and

               informed them what the client expected, while learning the JLL systems and

                procedures while performing his job.

         7. Shortly afte r, Defendant took over Plaintiff noticed JLL systematically eliminated

                individuals who were over 50 years old, during the hiring and the transition

                period.   T he employees, although performing their jobs, were all let go or the

                position was touted as being eliminated, yet, after the individual left, a new,

                younger person was hired.

         8. Within a 4-month period of the contract effective date, almost all the managers,

                bosses, and employees who were over SO years old were replaced by younger

               employees. Others over the age of 50 years old left for new positions in other

               companies.

         9. At this time, Plaintiff began to hear that his boss, who was younger than him, was

                informed at the amount of money Plainti ff made, and was upset that he was

                making almost as much as him.


                                                  2
Case 3:20-cv-07789-FLW-LHG Document 1-1 Filed 06/25/20 Page 6 of 8 PageID: 10
       OCN-L-000656-20 05/21/2020 5:15:31 PM Pg 3 of 5 Trans 10. LCV2020924148




          I 0. Plaintifr s boss then began to make unreasonable demands while their new

             procedures and systems were having many problems and were not able to meet

             the client's needs. The Plainti ff with 18 years of experience knew what the client

             wanted, and spoke up many times, but was told not to complete certa in tasks or

             was told that was no longer part of his job, while the client still demanded the

             work to be completed. The Plaintiff and his staff were given inferior resources

             and train ing to complete their work. Work continued to pile up, such that no

             individual working in that capacity could have possibly been able to perform and

             met the deadlines established by the client.

          I I. T he performance complaint about the Plainti ff is a ruse to get rid of one of the

             only remaining employees over the age of 50, despite the client wanting him to

             remain on the account.

          12. JLL offered Plaintiff a chance to look for another position in the company for 60

             days, which Plaintiff believed to be genuine at the time. But positions avai lable

             were many levels under the Plaintiffs current position.

          13. Defendant used Plaintiff to obtain valuable training and experience to pass onto

             the younger employees and then was let go.

         14. JLL discrim inated against Plainti ff by not allowing him to continue in his job

             simply because he was not a young man.

         I 5. Through a pattern and practice of discrimination, Defendant eventually notified

             Plaintiff that he was being let go as well.

         16. Although Plainti ff literally offered to work in any other capacity or within any

            other scenario for the client, Defendants refused to hire him.


                                               3
Case 3:20-cv-07789-FLW-LHG Document 1-1 Filed 06/25/20 Page 7 of 8 PageID: 11
       OCN-L-000656-20 05/21 /2020 5.15:31 PM Pg 4 of 5 Trans 10: LCV2020924148




           17. Plainti ff worked 36 years with a perfect record- within the first 16 weeks of

                JLL's takeover they eliminated all workers over age 50.

            18. Plainti ff was not even given the opportunity to obtain a severance package from

                Cushman & Wakefield because Defendants misrepresented their intentions and

                rather, wanted to " use" the Plaintiff for the training before letting him go, as they

                did with all the other workers over 50.



         The State of New Jersey protects individ uals within the workplace for being subjected

   to the type of harassing and discriminating behavior under the New Jersey Law Against

   Discrimination (NJLAD). Plaintiff was let go due to Defendant's discrimination against him

   because he was older.



          WHEREFORE, Plaintiff, MICHAEL RACCUIA, demands judgment in their favor

   and against Defendant, JLL for actual damages, punitive damages, statutory damages, treble

   damages, attorney's fees, court costs, and all other relief as the Court shall deem just and

   equitable.



                                        CERTIFICATION

          Pursuant to Rule 4:5-l, it is hereby certified that, to the best of my knowledge, there

   are no other civil actions or arbitration proceedings involving this matter with respect to

   this matter and no other parties need to be joined at this time.

         l certi fy that the foregoing statements made by me are true. I am aware that if any

   of the forego ing statements made by me are willfully false, I am subject to punishment.

   ISI:JUDITH G. AMORSKJ ESQ
                                                  4
Case 3:20-cv-07789-FLW-LHG Document 1-1 Filed 06/25/20 Page 8 of 8 PageID: 12
        OCN-L-000656-20 05/21/2020 5:15:31 PM Pg 5 of 5 Trans 10: LCV2020924148




                               CERTIFICATION OF SERVICE

         l certify that the w ithin pleading has been served with in the time period allowed under

    New Jersey Law.



   l SI -JUD ITH G. AMORSKI ESQ




                                               5
